Case 8:20-cv-02344-JLS-KES Document 55 Filed 06/03/21 Page 1 of 2 Page ID #:1095



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02344-JLS-KES                                       Date: June 03, 2021
 Title: Delux Public Charter, LLC et al v. County of Orange, California et al

     Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

               Melissa Kunig                                            N/A
               Deputy Clerk                                        Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

               Not Present                                         Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER (1) DENYING DEFENDANTS’
              MOTION TO DISMISS (Doc. 37) AND (2) GRANTING
              PLAINTIFFS LEAVE TO AMEND THEIR COMPLAINT

         Before the Court is Defendants’ Motion to Dismiss. (Mot., Doc. 37.) Plaintiffs
 opposed, Defendants replied, and the Court granted Plaintiffs leave to file a surreply.
 (Opp., Doc. 46; Reply, Doc. 47; Surreply, Doc. 53). The Court finds this matter
 appropriate for decision without oral argument, and the hearing set for June 4, 2021, at
 10:30 a.m. is VACATED. Fed. R. Civ. P. 78(b); C.D. Cal. R. 7-15.
         In their opposition and surreply, Plaintiffs request an opportunity to file an
 amended complaint to apprise the Court of significant factual developments since
 Plaintiffs’ filing of their original complaint and the Court’s issuance of a temporary
 restraining order; Plaintiffs contend that these developments are directly relevant to the
 mootness issue raised in Defendants’ motion. (Opp. at 2–3, 14; Surreply at 7.) Although
 this request should have been brought as a motion for leave to file an amended complaint,
 the Court nonetheless agrees that granting Plaintiffs leave to amend their pleading is the
 most appropriate and efficient resolution here.1 Defendants’ motion is therefore


 1
   Because no Scheduling Order has yet been issued in this case, Plaintiffs’ request to file an
 amended pleading is evaluated under the liberal standard of Fed. R. Civ. P. Rule 15(a), “which
 ‘leave shall be freely given when justice so requires.’” Ditto v. McCurdy, 510 F.3d 1070, 1078–
 ______________________________________________________________________________
                                   CIVIL MINUTES – GENERAL                                      1
Case 8:20-cv-02344-JLS-KES Document 55 Filed 06/03/21 Page 2 of 2 Page ID #:1096



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-02344-JLS-KES                                       Date: June 03, 2021
 Title: Delux Public Charter, LLC et al v. County of Orange, California et al

 DENIED WITHOUT PREJUDICE. Plaintiffs are granted leave to file an amended
 complaint within fourteen (14) days from the date of this Order. Defendants may
 renew their motion, if they choose, after the amended complaint is filed.




                                                                   Initials of Deputy Clerk: mku




 79 (9th Cir. 2007) (quoting Rule 15(a)). The Court notes that the Court’s failure to issue an
 Order Setting Scheduling Conference was an oversight; it is in receipt of the parties’ Joint Rule
 26(f) Report and will issue a Scheduling Order forthwith.
 ______________________________________________________________________________
                                   CIVIL MINUTES – GENERAL                                         2
